Citation Nr: 1706819	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, claimed as severe arthritis of the neck, back, lower left leg, and hip.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in September 2012, December 2015, and July 2016.  At that time, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his March 2012 VA Form 9 Substantive Appeal, concerning the issue of entitlement to service connection for osteoarthritis, the Veteran marked that he wanted a BVA hearing by live videoconference.  Subsequently, a hearing was scheduled for July 26, 2012.  A July 23, 2012 Report of General Information (RGI) noted that the Veteran and his wife asked for his BVA hearing to be postponed until October or November 2012.  However, this RGI was somehow misfiled or lost, and was not received by the RO in Chicago until November 14, 2012.  In between when the Veteran initially requested that his hearing be postponed and when it was received, a September 2012 BVA remand noted that the Veteran had withdrawn his hearing request, and the Veteran's appeal proceeded.  Because the Veteran requested that his July 2012 hearing be postponed, a new hearing should be scheduled for him.  The Board acknowledges that this deficiency was not addressed earlier but wants to give the Veteran every opportunity consistent with his prior requests in conjunction with the appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

